     Case 7:16-cv-00079 Document 48 Filed on 03/08/19 in TXSD Page 1 of 39
                                                                                      United States District Court
                                                                                        Southern District of Texas

                                                                                           ENTERED
                                                                                          March 08, 2019
                            UNITED STATES DISTRICT COURT
                                                                                        David J. Bradley, Clerk
                             SOUTHERN DISTRICT OF TEXAS
                                 MCALLEN DIVISION

MARIA V. PENA, et al,              §
                                   §
      Plaintiffs,                  §
VS.                                § CIVIL ACTION NO. 7:16-CV-79
                                   §
CITY OF RIO GRANDE CITY, TEXAS, et §
al,                                §
                                   §
      Defendants.                  §

                                    OPINION AND ORDER

         Before the Court is the motion for summary judgment filed by Officer Rosa Salinas

(“Salinas”) and Lieutenant Jose Solis (“Solis”) (collectively “Defendants”),1 and the response

filed by Julissa Pena (“Plaintiff”).2 Also before the Court is Plaintiff’s motion to strike

Defendants’ motion for summary judgment,3 Defendants’ response,4 and Plaintiff’s reply.5 In

addition, Plaintiff has filed an “Unopposed Motion for Status Conference.”6

         After considering the motions, the record and the relevant authorities, the Court DENIES

Plaintiff’s motion to strike, GRANTS Defendants’ motion for summary judgment, and DENIES

as moot Plaintiff’s motion for a status conference.

    I.      PROCEDURAL BACKGROUND

         This is an excessive force action remanded to this Court from the Fifth Circuit. 7 In light

of the decision by the Fifth Circuit Court of Appeals (“Appeal”), 8 the uniqueness and complexity

1
  Dkt. No. 42.
2
  Dkt. No. 45.
3
  Dkt. No. 43.
4
  Dkt. No. 44.
5
  Dkt. No. 46.
6
  Dkt. No. 47.
7
  See Dkt. Nos. 37 & 38.
8
  Dkt. No. 38.

1 / 39
      Case 7:16-cv-00079 Document 48 Filed on 03/08/19 in TXSD Page 2 of 39



of this case invites the Court to provide a detailed account, for purposes of clarity, of its

procedural history.

             a. Initial Case in This Court

         The case was originally filed in state court by Plaintiff and her parents, Mr. and Mrs.

Pena, alleging that Plaintiff, a minor at the time, was unreasonably tased. On this basis, Plaintiff

sued the City of Rio Grande City, Texas, and two officers, Salinas and Solis, for excessive force

under 42 U.S.C. § 1983 and negligence under the Texas Tort Claims Act.9 While the case was

still in state court, Plaintiff filed two amended petitions.10

         Upon removal11 the Second Amended State Court Petition (hereinafter “State Court

Complaint”) became the live complaint in this Court.12 Defendants filed motions to dismiss

under Federal Rule of Civil Procedure (“Rule”) 12 as to all Plaintiff’s claims.13

         Plaintiff subsequently filed two motions (respectively “First Motion to Amend” and

“Second Motion to Amend”) seeking leave of the Court to amend the State Court Complaint.14

Plaintiff filed as an exhibit to her First Motion to Amend a proposed amended complaint

(hereinafter “Federal Complaint.”)15 Plaintiff did not attach a proposed amended complaint to

her Second Motion to Amend.

         In Plaintiff’s First Motion to Amend, Plaintiff provided the following grounds for

amending her complaint: (1) joinder of an additional defendant, Officer Humberto Vela (“Vela”),

and (2) changing the style of the case to reflect that Plaintiff was no longer a minor. 16 In


9
  See Dkt. No. 3-2 (Plaintiff’s original petition).
10
   See Dkt. No. 1-1 (state court docket sheet); Dkt. No. 6 (index of exhibits); Dkt. No. 4 (Plaintiff’s First Amended
State Court Petition); Dkt. No. 6-1 (Plaintiff’s Second Amended State Court Petition).
11
   Dkt. No. 1.
12
   See Dkt. Nos. 8, 14, 19, 30.
13
   Dkt. Nos. 8, 14, & 19.
14
   See Dkt. No. 21 (first motion for leave to amend); Dkt. No. 22 (second motion for leave to amend.)
15
   See Dkt. No. 20-1.
16
   See Dkt. No. 20.

2 / 39
      Case 7:16-cv-00079 Document 48 Filed on 03/08/19 in TXSD Page 3 of 39



Plaintiff’s Second Motion to Amend, she included the two above grounds, with nearly identical

wording, and additionally added a third ground for amendment: to remove confidential

information inadvertently attached to Plaintiff’s Federal Complaint.17

         This Court ruled on Plaintiff’s two motions to amend and all Defendants’ Rule 12

dismissal motions in the same opinion (“District Court Opinion”).18 The District Court Opinion

acknowledged the First Motion to Amend, but based its analysis on the more recently filed

motion, the Second Motion to Amend.19

         The District Court Opinion considered Plaintiff’s three grounds for amendment and

found that amendment was futile as to each ground. Specifically, this Court found that Plaintiff’s

requests to change the style of the case and remove confidential information would not make

substantive differences to her claims, and, thus, were not grounds for amendment.20 In regards to

the remaining ground, the joinder of Vela, the Court determined the claims against Vela were

“substantially the same as those already alleged against Officer Solis and Salinas,” which this

Court concluded did not survive the legal sufficiency standard under Rule 12.21 Thus,

amendment was futile and Plaintiff was denied leave to amend.22

         As already noted, the District Court Opinion also evaluated all the remaining claims in

Plaintiff’s State Court Complaint under a Rule 12 analysis and found that none of Plaintiff’s

allegations were sufficient to state a claim. Because the Court concluded Plaintiff’s allegations

were insufficient to state any claim, this Court did not reach the issue of qualified immunity. 23

Thus, the Court granted Defendants’ motions seeking dismissal, dismissing the State Court


17
   Dkt. No. 22 pp. 2–3.
18
   Dkt. No. 30.
19
   Id. at p. 3.
20
   Id.
21
   Id.
22
   Dkt. No. 30.
23
   Id. at pp. 10–11.

3 / 39
      Case 7:16-cv-00079 Document 48 Filed on 03/08/19 in TXSD Page 4 of 39



Complaint in its entirety.24 Plaintiff appealed the District Court Opinion to the Fifth Circuit.25

The Court now turns to the Appeal.

             b. Appeal to the Fifth Circuit

         Because the procedural posture of this case on remand from the Fifth Circuit is not

entirely clear, the Court will first lay out in detail the substance of the Appeal and then analyze

the issues presented by the Appeal.

                          i. Substance of Fifth Circuit Appeal

         The Appeal held that this Court abused its discretion in denying Plaintiff leave to

amend.26 The Fifth Circuit characterized the District Court Opinion’s analysis regarding

Plaintiff’s request for leave to amend as follows: “[t]he district court looked only to [Plaintiff’s]

second motion to amend and found that allowing the remaining amendments proposed in that

motion would be futile.”27 The Fifth Circuit further found that this Court “denied [Plaintiff] leave

to amend to conform to the federal standard.”28 The Fifth Circuit concluded its analysis on

whether this Court abused its discretion in denying Plaintiff leave to amend by stating that “the

district court abused its discretion in penalizing [Plaintiff] for her clerical error” of failing to

attach the proposed amended complaint to the Second Motion to Amend.29

         The Fifth Circuit additionally evaluated Plaintiff’s proposed amended complaint, the

Federal Complaint, under a Rule 12(b)(6) standard. Specifically, the Appeal held that “the failure

of the district court to review the proposed complaint does not, on its own, compel remand.” 30 In

the same paragraph, the Fifth Circuit stated, “the district’s court’s denial of leave to amend was


24
   Id.
25
   Dkt. No. 32.
26
   Id. at p. 5.
27
   Dkt. No. 38 pp. 2–3.
28
   Id. at p. 4.
29
   Id. at p. 5.
30
   Dkt. No. 38 p. 5.

4 / 39
      Case 7:16-cv-00079 Document 48 Filed on 03/08/19 in TXSD Page 5 of 39



based solely on futility. . . .”31 The Fifth Circuit determined that because leave to amend had

been denied based on futility, the Federal Complaint should be reviewed under a de novo Rule

12(b)(6) standard.32

         Accordingly, the Fifth Circuit evaluated the “sufficiency of the [Federal Complaint]” to

decide “which, if any, of [Plaintiff’s] claims survive the pleadings.”33 Curiously, the Fifth Circuit

only analyzed the claims in the Federal Complaint that were duplicative of the claims in the State

Court Complaint, and did not analyze the only novel claim, the joinder of Vela.

         The Appeal held that Plaintiff’s Federal Complaint: (1) stated a cognizable excessive

force claim against Salinas for “continued tasing of [Plaintiff] once she had already hit the

ground, and was no longer resisting;”34 (2) stated an excessive force claim against Solis for

“issuing a direct order to a subordinate to use excessive force.”35 The excessive force claims

against Salinas and Solis were remanded back to this Court “to decide in the first instance

whether [qualified immunity] defeats [Plaintiff’s] proposed amended complaint.”36 The District

Court Opinion was affirmed in all other respects, and all other claims were dismissed.37

                      ii. Issues Presented by the Appeal

         Based on the above analysis this case now offers an unclear procedural posture. The

Appeal presents three issues. First, the Fifth Circuit’s determination that this Court abused its

discretion in denying Plaintiff leave to amend is not based on the analysis contained within the

District Court Opinion. Second, the Fifth Circuit determined this Court denied Plaintiff leave to

amend based on two separate—and contradictory—reasons: (1) failing to review the proposed


31
   Id. (quoting Thomas v. Chevron U.S.A., Inc., 832 F.3d 586, 590 (5th Cir. 2016)).
32
   Id.
33
   Id.
34
   Id. at p. 8.
35
   Id. at p. 10.
36
   Id. at p. 18.
37
   Id.

5 / 39
     Case 7:16-cv-00079 Document 48 Filed on 03/08/19 in TXSD Page 6 of 39



complaint and (2) incorrectly determining the proposed complaint failed to state a claim. Third,

the Fifth Circuit made no ruling as to Plaintiff’s claims against Vela and only considered claims

that were already pled in Plaintiff’s State Court Complaint. The Court now lays out each of these

issues in detail.

                              1. District Court Opinion Mischaracterized

         As explained, the Fifth Circuit reviewed the District Court Opinion on the understanding

that this Court denied leave to amend because Plaintiff did not attach the Federal Complaint to

her Second Motion to Amend, and, thus, was denied leave to conform to federal pleading

standards. This Court finds this to be a mischaracterization of the analysis contained within the

District Court Opinion. The Court will briefly explain why.

         First, the Fifth Circuit held that the District Court Opinion “looked only to [Plaintiff’s]

second motion to amend and found that allowing the remaining amendments proposed in that

motion would be futile.”38 This characterization of the basis of the denial of leave to amend in

the District Court Opinion is incorrect. The District Court Opinion clearly considered, not just

the “remaining amendments” proposed in Plaintiff’s Second Motion for Leave to Amend, but all

grounds provided by Plaintiff as the basis for amendment.

         As noted, Plaintiff’s First and Second Motions to Amend were virtually identical.39 The

First Motion to Amend contained two grounds for amendment: (1) to change the style of case to

reflect that Plaintiff was no longer a minor, and (2) to join Vela as a defendant. 40 The Second

Motion to Amend re-urged these two grounds in nearly identical language and added a third




38
   Dkt. No. 38 pp. 2–3.
39
   Compare Dkt. No. 20 with Dkt. No. 22.
40
   See Dkt. No. 20.

6 / 39
      Case 7:16-cv-00079 Document 48 Filed on 03/08/19 in TXSD Page 7 of 39



ground: to remove confidential information.41 The only ground for amendment that is unique to

the Second Motion to Amend was Plaintiff’s request to remove confidential information.

         Therefore, if the District Court Opinion was ruling only on the “remaining amendments”

proposed in the Second Motion to Amend, then the only grounds the District Court Opinion

would have considered is the request to remove confidential information.

         However, a review of the District Court Opinion indicates that is not the case. All three of

the grounds for amendment were explicitly considered in the District Court Opinion. The District

Court Opinion explained its reasons for denying Plaintiff leave to amend thus:

         As the first and third proposed amendments do not substantially change the
         complaint, the Court disregards same. The only substantive change is the
         proposed joinder of Officer Vela. However, the claims sought to be added as to
         Officer Vela are substantially the same as those already alleged against Solis and
         Salinas. As discussed below [Plaintiff’s State Court Complaint] does not survive
         the legal sufficiency standard under Federal Rule of Civil Procedure Rule
         12(b)(6). Thus, even if these amendments were considered they would not make
         any difference.42

Therefore, while the District Court Opinion explicitly ruled only on the Second Motion to

Amend,43 which was proper as it was the most recently filed motion, the District Court Opinion

plainly considered all of Plaintiff’s grounds for amendment, including her proposed allegations

against Vela.

         The Court now moves to the second inaccuracy. The Fifth Circuit Appeal found that the

“the district court abused its discretion in penalizing [Plaintiff] for her clerical error” of failing to

attach the proposed amended complaint to the Second Motion for Leave to Amend. 44 Again, this

is an incorrect characterization of the analysis contained within the District Court Opinion.


41
   See Dkt. No. 22.
42
   Dkt. No. 30 pp. 3–4.
43
   See id. at p. 3 (noting that there were two motions for leave to amend and stating, “[t]he Court will consider the
most recent of the two motions.”).
44
   Dkt. No. 34 p. 5.

7 / 39
         Case 7:16-cv-00079 Document 48 Filed on 03/08/19 in TXSD Page 8 of 39



            This Court did not deny Plaintiff leave to amend for the clerical error of failing to attach

the Federal Complaint to the Second Motion for Leave to Amend. The District Court Opinion

contains no mention of Plaintiff’s failure to attach a proposed complaint to the Second Motion to

Amend and did not use that as the basis for any of its analysis.

            Indeed, while the District Court Opinion did not cite to the Federal Complaint, the Court

could not have ruled that the allegations contained within Plaintiff’s Federal Complaint failed to

state a claim, and thus, amendment was futile, without reviewing the Federal Complaint because

Plaintiff’s claims against Vela were contained within the Federal Complaint. Specifically, the

Court concluded that the Federal Complaint did not survive a Rule 12(b)(6) analysis stating,

“[T]he claims sought to be added as to Officer Vela are substantially the same as those already

alleged against Solis and Salinas . . . [which] do[] not survive the legal sufficiency standard

under Federal Rule of Civil Procedure Rule 12(b)(6).”45 In determining that the claims alleged

against Vela in the Federal Complaint were “substantially the same” as those already alleged in

the State Court Complaint against Solis and Salinas, this Court necessarily reviewed the Federal

Complaint.

            Accordingly, the District Court Opinion ruling denying leave to amend was based on a

review of the Federal Complaint and a determination that allowing amendment to allege the only

proposed unique claim, the joinder of Vela, would be futile, and not on Plaintiff’s failure to

attach the Federal Complaint to the Second Motion to Amend.

            Notably, the Fifth Circuit Appeal does not address any of the actual arguments in the

District Court Opinion. Specifically, the Fifth Circuit does not argue that denying Plaintiff leave

to amend to remove confidential information or change the style of the complaint was an abuse

of discretion. Similarly, the Fifth Circuit does not argue that Plaintiff’s claims against Vela were
45
     See id. at p. 4.

8 / 39
      Case 7:16-cv-00079 Document 48 Filed on 03/08/19 in TXSD Page 9 of 39



not substantially the same as those against Solis and Salinas, and thus, this Court abused its

discretion in denying Plaintiff leave to amend her complaint and allege such claims. Indeed, the

Fifth Circuit Appeal makes no finding as to Plaintiff’s claims against Vela whatsoever.46

         Thus, the determination in the Appeal that this Court denied Plaintiff leave to amend

because of her “clerical error” was based on analysis not contained in the District Court Opinion.

The Court is forced to conclude that the Fifth Circuit neglected to review the record in reaching

its determination.

                              2. Fifth Circuit Appeal Reached Contradictory Conclusions

         The Court now considers the next issue: The Appeal determined that this Court abused its

discretion based on two separate—and contradictory—conclusions. That is, as just explained,

Appeal first determined that this Court abused its discretion because it denied Plaintiff leave to

amend on the basis that Plaintiff failed to attach the Federal Complaint to her Second Motion to

Amend. Thus, the Appeal determined this Court failed to review the Federal Complaint at all.

However, the Appeal then also conducted a de novo review of the Federal Complaint and

determined this Court abused its discretion because the Federal Complaint stated cognizable

claims. Thus, the Appeal was based on the conclusions: (1) that this Court failed to review the

Federal Complaint,47 and concurrently (2) that this Court incorrectly reviewed the Federal

Complaint.48 This is not in line with Fifth Circuit precedent and is inherently contradictory.

         The decision to grant leave to amend lies within the district court’s discretion.49 Grounds

for denying leave to amend a pleading include whether there was (1) undue delay; (2) bad faith

or dilatory motive; (3) repeated failure to cure deficiencies by previous amendments; (4) undue

46
   As the Court will explain more fully in the next sections of analysis, the Fifth Circuit neglected to review the
proposed joinder of Vela. See Dkt. No. 38 pp. 5–18.
47
   Dkt. No. 38 p. 5.
48
   Id.
49
   Quintanilla v. Tex. Television, Inc., 139 F.3d 494, 499 (5th Cir. 1998).

9 / 39
     Case 7:16-cv-00079 Document 48 Filed on 03/08/19 in TXSD Page 10 of 39



prejudice to the opposing party; and (5) futility of the amendment. 50 In the absence of any of

these factors, a district court should freely grant the requested leave.51

          When a district court denies leave to amend “solely” on the basis that amendment sought

would be futile, the Fifth Circuit, however “applies a de novo standard of review identical, in

practice, to the standard used for reviewing a dismissal under Rule 12(b)(6).”52 Thus, denials of

leave to amend are “ordinarily review[ed] for an abuse of discretion,” but a review of any

proposed amendment is conducted using a de novo standard if the district court denied leave to

amend solely because it concluded that the amendment sought would be futile.53

          However, this phrasing is misleading because although the standards are applied

alternatively, they are actually part of the same standard of review: abuse of discretion. Whether

an amendment is futile is a part of the discretion analysis. The Fifth Circuit either determines

that a district court abused its discretion in denying leave to amend for other grounds, or

conducts a de novo review of the proposed complaint to determine if the district court abused its

discretion, but not both.54 In accordance with this, the Fifth Circuit denotes the difference

between the two legal standards with language such as “but,” and “however.”55


50
   Rosenzweig v. Azurix Corp., 332 F.3d 854, 864 (5th Cir. 2003).
51
   Foman v. Davis, 371 U.S. 178, 182 (1962).
52
   Armendariz v. Chowaiki, 683 F. App’x 338, 341 (5th Cir. 2017) (quotations and citations omitted).
53
   Id.
54
   See, e.g., City of Clinton v. Pilgrim’s Pride Corp., 632 F.3d 148, 152 (5th Cir. 2010).
55
   This Court could find no other case in which the Fifth Circuit applied both standards simultaneously. Further, this
Court’s review found that the Fifth Circuit denotes the difference between the two standards with language such as
“but,” and “however.” This indicates that the standards are not applied simultaneously. See, e.g., United States v.
Lamid, 663 F. App’x 319, 325 (5th Cir. 2016) (“In general, we review the denial of a motion for leave to amend a
pleading under an abuse-of-discretion standard. But when the district court's denial of leave to amend was based
solely on futility, we apply a de novo standard of review identical, in practice to the standard used for reviewing
dismissal under Rule 12(b)(6).”) (quotations and citations omitted) (emphasis added); Osborne v. Travis Cty., 638 F.
App’x 290, 292 (5th Cir. 2016) (“We review a denial of a motion to file an amended pleading for abuse of
discretion, but when, as here, the court’s decision is based solely on futility, we review the matter de novo, using the
standard for a motion to dismiss for failure to state a claim.”) (quotations and citations omitted); Vallery v. Am. Girl,
L.L.C., 697 F. App’x 821, 823 (5th Cir. 2017) (“In general, we review a district court’s denial of a motion to file an
amended complaint under an abuse of discretion standard. When the district court’s denial is based solely on futility,
however, we apply a de novo standard of review identical, in practice, to the standard used for reviewing a dismissal
under Rule 12(b)(6).”) (quotations and citations omitted) (emphasis added).

10 / 39
     Case 7:16-cv-00079 Document 48 Filed on 03/08/19 in TXSD Page 11 of 39



          Considered thusly, it makes little sense to sequentially determine a district court abused

its discretion and then also review the proposed amended complaint to determine whether the

district court had abused its discretion. For example, if the district court failed to review any

proposed amendments, and no other factors justify denying leave to amend, then the district

court may be abusing its discretion if it denies leave to amend.56 In those circumstances, the case

is remanded back to the district court for the district court to review the proposed amendment in

the first instance.57

          Alternatively, if a district court denied leave to amend on the basis of futility for a

complaint that stated a claim, then the district court would be abusing its discretion because

amendment would not be futile; however, if the amendment sought was futile then a district

court would be within its discretion to deny leave to amend.58 Thus, when leave to amend is

denied based on futility, the Fifth Circuit conducts a de novo review of the proposed amendments

to determine if they are futile as a part of its determination of whether the district court has

abused its discretion.

          Here, however, the Fifth Circuit concluded this Court abused its discretion because it

“penalize[ed]” Plaintiff for a clerical error for failing to attach the proposed complaint, 59 and had

“fail[ed] . . . to review the proposed complaint.”60 But in the next sentence the Fifth Circuit




56
   See Mayeaux v. La. Health Serv. & Indem. Co., 376 F.3d 420, 426 (5th Cir. 2004) (noting that, “[t]he Supreme
Court has explicitly disapproved of denying leave to amend without adequate justification.”) (quoting Lowrey v.
Tex. A & M Univ. Sys., 117 F.3d 242, 245 (5th Cir. 1997)).
57
   See, e.g., Griggs v. Hinds Junior Coll., 563 F.2d 179, 180 (5th Cir. 1977) (finding an abuse of discretion where
leave to amend was denied without explanation by the district court and remanding the case back to the district court
to resume litigation).
58
   See Marucci Sports, L.L.C. v. NCAA, 751 F.3d 368, 379 (5th Cir. 2014) (“Denying a motion to amend is not an
abuse of discretion if allowing an amendment would be futile.”).
59
   Dkt. No. 38 p. 5.
60
   Id. (emphasis added).

11 / 39
     Case 7:16-cv-00079 Document 48 Filed on 03/08/19 in TXSD Page 12 of 39



determined that this Court’s decision to deny leave to amend was “based solely on futility,” and

thus the Federal Complaint should be evaluated under a Rule 12(b)(6) analysis.61

          The Fifth Circuit analysis presents an irreconcilable contradiction. It provides two

opposing grounds for determining this Court abused its discretion. How could the District Court

Opinion both fail to review the proposed complaint and determine the same complaint failed to

state a claim? Similarly, how could this Court’s decision to deny Plaintiff leave to amend be

based on “penalizing” Plaintiff for her failure to attach the proposed complaint and also be

“solely” because the proposed complaint failed to state a claim? The Appeal contains no analysis

upon which this contradiction can be reconciled.

          Additionally, if the Fifth Circuit was correct in its conclusion that this Court never

reviewed the proposed complaint, then the Appeal reviewed the Federal Complaint before this

Court had done so. Such a review in the first instance would not be in keeping with the general

rule that a federal appellate court does not take up an issue not considered by the trial court

without reason.62 The Appeal gives no indication as to why it would be exercising its discretion

in this manner.63 Thus, the Fifth Circuit was either conducting an analysis of the Federal

Complaint in the first instance and providing no grounds for doing so, or was negating its own

conclusion that the District Court Opinion had never reviewed the Federal Complaint.

          In short, the application of the two standards renders the findings of the Appeal

contradictory. This contradiction is not clarified by the remainder of the Appeal.

61
   Id.
62
   See Humphries v. Elliott Co., 760 F.3d 414, 418 (5th Cir. 2014) (“It is the general rule, of course, that a federal
appellate court does not consider an issue not passed upon below.”) (quoting Singleton v. Wulff, 428 U.S. 106, 120
(1976); see also Hormel v. Helvering, 312 U.S. 552, 556 1037 (1941) (finding appellate review should only consider
issues already raised in lower courts is “essential in order that parties may have the opportunity to offer all the
evidence they believe relevant to the issues… [and] in order that litigants may not be surprised on appeal by final
decision there of issues upon which they have had no opportunity to introduce evidence.”).
63
   Exxon Shipping Co. v. Baker, 554 U.S. 471, 487 (2008) (finding that the determination to consider an issue in the
first instance in an appellate court is “left to discretion of the courts of appeals, to be exercised on the facts of
individual cases . . . .”).

12 / 39
     Case 7:16-cv-00079 Document 48 Filed on 03/08/19 in TXSD Page 13 of 39



                               3. Claims Against Vela in Federal Complaint Were Never
                                  Analyzed, but All Claims in State Court Complaint Were

          The Court now moves to the Fifth Circuit’s Rule 12(b)(6) analysis of the Federal

Complaint. In this analysis, the Appeal did not evaluate the joinder of Vela, the only novel claim

in the Federal Complaint, and instead evaluated claims duplicative of those alleged in the State

Court Complaint. It thus appears that although the Appeal stated it was reviewing the District

Court Opinion’s ruling to deny Plaintiff leave to amend on the basis of futility, the Fifth Circuit

Appeal actually conducted its analysis as if it was reviewing the District Court Opinion’s ruling

to grant Defendants’ motions to dismiss. This leaves the procedural status of the case unclear.

The Court will explain.

          Review of a motion to dismiss and a denial of leave to amend for futility are both

conducted under a de novo standard, making the analysis essentially the same.64 However, the

differing analysis matters in terms of which complaint is analyzed.

          As already explained, when the Fifth Circuit reviews denial of a motion to amend for

futility, as the Fifth Circuit did here, it only analyzes any additional claims that are alleged in the

proposed complaint that are not contained in the live pleading.65 This makes sense. A denial of a

motion for leave to amend a complaint based on futility indicates that there is no reason to allow

amendment of the live complaint because any additional claims do not state claims. Thus, only

additional claims need to be considered. Accordingly, in review of a denial of leave to amend


64
   Stripling v. Jordan Prod. Co., LLC, 234 F.3d 863, 872-73 (5th Cir. 2000) (citing Glassman v. Computervision
Corp., 90 F.3d 617, 623 (1st Cir. 1996) (“There is no practical difference, in terms of review, between a denial of a
motion to amend based on futility and the grant of a motion to dismiss for failure to state a claim.”)).
65
   See, e.g., Thomas v. Chevron U.S.A., Inc., 832 F.3d 586, 593 (5th Cir. 2016) (considering only the “proposed
amendments” and determining they “would not have been futile.”); Hernandez v. Bailey, 716 F. App’x 298, 303 (5th
Cir. 2018) (reviewing only the claims proposed in the amended complaint that were not reviewed by the district
court); Hollier v. Watson, 605 F. App’x 255, 259 (5th Cir. 2015) (reviewing an amended complaint and finding it
contained the same causes of action as the dismissed complaint); HansaWorld USA, Inc. v. Carpenter, 662 F. App’x
259, 262 (5th Cir. 2016) (reviewing a denial for leave to amend on the basis of futility and only considering the
propose malicious interference with business relations claim).

13 / 39
     Case 7:16-cv-00079 Document 48 Filed on 03/08/19 in TXSD Page 14 of 39



based on futility, additional claims in the proposed complaint are considered, and if the

additional claims survive a 12(b)(6) analysis, leave to amend is granted and the proposed

complaint is sent back to the district court for further proceedings.

          In contrast, when reviewing a grant of a motion to dismiss, the appellate court evaluates

whether the claims alleged in the plaintiff’s live complaint survive a Rule 12(b)(6) analysis.66 If

any claims are deemed to state a claim, the live complaint is remanded.

          In sum, if the Fifth Circuit was reviewing whether leave to amend should have been

denied on the basis of futility, then the analysis would have been confined to the novel claim

against Vela as stated in the Federal Complaint. However, if the Fifth Circuit was reviewing

whether this Court had erred in granting Defendants’ motions to dismiss, then the Fifth Circuit

should have reviewed the State Court Complaint.

          Here, the Fifth Circuit did the exact opposite. In its analysis of this Court’s denial of

leave to amend based on futility, the Fifth Circuit did not evaluate the only novel claim, the

proposed joinder of Vela, but instead evaluated all the other claims that were already stated in

Plaintiff’s State Court Complaint.67 In short, the Fifth Circuit Appeal considered the claims made

in the State Court Complaint, but as alleged in the Federal Complaint.

          Thus, it appears that although the Fifth Circuit Appeal stated it was reviewing this

Court’s decision to deny Plaintiff leave to appeal solely on the basis of futility, the Fifth Circuit

Appeal actually conducted the analysis that would be proper if it were reviewing this Court’s

decision to grant Defendants’ motions to dismiss. However, Defendant’s motions to dismiss

were filed against the State Court Complaint, and the analysis in the Fifth Circuit Appeal was of

the Federal Complaint.

66
   See, e.g., Taylor v. Books A Million, Inc., 296 F.3d 376, 378 (5th Cir. 2002); SCLC v. Supreme Court, 252 F.3d
781, 786 (5th Cir. 2001).
67
   See Dkt. No. 38 pp. 5–18.

14 / 39
     Case 7:16-cv-00079 Document 48 Filed on 03/08/19 in TXSD Page 15 of 39



          Similarly, the Fifth Circuit remanded the issue of qualified immunity for this Court to

make a determination in the first instance.68 However, qualified immunity is an affirmative

defense, one that was only raised in Defendants’ motions to dismiss that were filed against the

State Court Complaint.69 Thus, it appears the Fifth Circuit must have applied Defendants’

motions to dismiss to the Federal Complaint.

          The Fifth Circuit Appeal provides no procedural or judicial justification for conducting

the analysis in this way, and the Court can see none. Again, the Court is forced to conclude that

this analysis was merely done in error.

          As a result of the analysis in the Appeal, this case now presents an uncertain procedural

posture. Specifically, it is unclear to the parties (and this Court): (1) the current status of

Defendants’ motions to dismiss, which were only filed as to the State Court Complaint, but were

applied to the Federal Complaint; and (2) the status of Plaintiff’s claims against Vela. It is with

this procedural posture that the case was remanded back to this Court. The Court turns now to

the history of the case in this Court after remand.

             a. Procedural History After Remand

          After this case was remanded back to this Court, the Court then held a status conference

to discuss how to proceed in light of the Fifth Circuit Appeal.70 Defendants indicated they

wished to file a motion for summary judgment with regard to the issue of qualified immunity.71

The Court issued a scheduling order with deadlines for filing such a summary judgment

motion.72 At the status conference, the unaddressed claims against officer Vela were raised, but



68
   Id. at p. 18.
69
   See Dkt. Nos. 8, 14, 19.
70
   See Minute Order entered February 26, 2018.
71
   Id.
72
   Id.

15 / 39
     Case 7:16-cv-00079 Document 48 Filed on 03/08/19 in TXSD Page 16 of 39



Plaintiff’s counsel stated he needed more time to determine how to proceed regarding the claims

against Vela.73 The Federal Complaint74 was docketed as the live pleading.75

           Defendants timely submitted a motion for summary judgment pursuant to Rule 56.76

Defendants seek dismissal of all Plaintiff’s remaining claims.77 Plaintiff responded.78 Plaintiff

additionally filed a “Motion to Strike [Defendants’] Motion for Summary Judgment.”79

Defendants responded,80 and Plaintiff replied.81

     II.      PLAINTIFF’S MOTION TO STRIKE

           Because granting Plaintiff’s motion to strike Defendant’s motion for summary judgment

could eliminate the need to consider the substance of the motion for summary judgment, the

Court will first consider Plaintiff’s motion to strike.

           Plaintiff requests the Court strike Defendants’ motion for summary judgment because:

(1) Defendants’ motions to dismiss are moot; (2) Defendant has not filed an answer; (3) thus

under Rule 8(b)(6) Defendant has admitted all of Plaintiff’s allegations; and (4) qualified

immunity is an affirmative defense and Defendants have no pleading that asserts this defense.82

The essence of Plaintiff’s argument is that Defendants should have filed an answer to the Federal

Complaint when it was docketed by this Court as the live pleading, and that in response to

Defendants’ failure the Court should now strike Defendants’ motion for summary judgment.




73
   Id.
74
   Dkt. No. 41.
75
   Dkt. No. 40.
76
   Dkt. No. 42.
77
   Id.
78
   Dkt. No. 45.
79
   Dkt. No. 43.
80
   Dkt. No. 44.
81
   Dkt. No. 46.
82
   See Dkt. No. 46.

16 / 39
     Case 7:16-cv-00079 Document 48 Filed on 03/08/19 in TXSD Page 17 of 39



          Defendants argue that they are not required to file an answer until after the Court rules on

the issue of qualified immunity, and that they did not waive qualified immunity because they

raised qualified immunity in their motions to dismiss.83

          First, the Court turns to Plaintiff’s contention that after the Court docketed Plaintiff’s

Federal Complaint that Defendants’ motions to dismiss were variously “mooted,” “denied,”

“dismissed,” “abandoned,” or “waived.”84

          It is here that the Fifth Circuit Appeal causes confusion. Defendants’ motions to dismiss,

were only filed as to Plaintiff’s State Court Complaint.85 Upon remand, this Court docketed the

Federal Complaint,86 as it must, however it remains unclear to this Court, and the parties, exactly

the status of Defendants’ previous motions to dismiss. Ordinarily when an amended pleading is

filed, any previously filed motions to dismiss are mooted.87 Accordingly, Defendants’ motions

would typically be mooted once the Federal Complaint was docketed.

          However, qualified immunity is an affirmative defense that must be raised, and here, it

was raised in the motions to dismiss which were filed as to the State Court Complaint. As

already explained, the Fifth Circuit Appeal did not review the allegations in Plaintiff’s State

Court Complaint, it only reviewed the Federal Complaint. After review, the Fifth Circuit

specifically remanded the issue of qualified immunity back to this Court.88 But the issue of

qualified immunity had never been raised in regards to Plaintiff’s Federal Complaint. It had only

been raised in Defendants’ motions to dismiss, which were all directed at the Plaintiff’s State



83
   Dkt. No. 44 p. 3, ¶ 2.03.
84
   See Dkt. Nos. 43 & 46.
85
   See Dkt. Nos. 8, 14, & 19.
86
   See Dkt. No. 40.
87
   Boelens v. Redman Homes, Inc., 759 F.2d 504, 508 (5th Cir. 1985) (“[A]n amended complaint ordinarily
supersedes the original and renders it of no legal effect, unless the amended complaint specifically refers to or
adopts the earlier pleading.”).
88
   Dkt. No. 38 p. 18.

17 / 39
     Case 7:16-cv-00079 Document 48 Filed on 03/08/19 in TXSD Page 18 of 39



Court Complaint. Additionally, the Fifth Circuit specifically instructed this Court to determine if

qualified immunity applied to the Plaintiff’s Federal Complaint.

          Based on this, as already explained, the apparent procedural posture of this case is that

the Federal Complaint was remanded to this Court after the Fifth Circuit applied Defendants’

motions to dismiss to the Federal Complaint. Thus, it seems the motions to dismiss are pending.

Accordingly, the Court considers the motions to dismiss applied to the Federal Complaint.

          Additionally, as the only issue that was raised in the motions to dismiss that was not

disposed of is the issue of qualified immunity, these motions consider the same substantive

issues as the instant motion for summary judgment. Therefore, the Court will consider them all at

the same time. This makes sense because a motion to dismiss is converted to a motion for

summary judgment if evidence outside the pleadings is attached. 89 Thus, the Court concludes

that Defendants’ motions to dismiss are currently pending disposition and are not waived, moot,

dismissed, or denied.

          The Court now applies this understanding to Plaintiff’s motion and concludes Plaintiff is

not entitled to any of the relief she seeks. In regards to Plaintiff’s assertion that Defendants have

failed to answer, the Court finds that Defendants have not missed the deadline to answer the

complaint. Rule 15(a)(3) provides that “[u]nless the court orders otherwise, any required

response to an amended pleading must be made within the time remaining to respond to the

original pleading or within 14 days after service of the amended pleading, whichever is later.”90

However, a timely motion to dismiss automatically extends the time under which a defendant

must file an answer until fourteen days after the Court’s decision on the motion.91 The Court has



89
   Fed. R. Civ. P. 12(d).
90
   Fed. R. Civ. P. 15(a)(3).
91
   Fed. R. Civ. P. 12(a)(4); see also 10A Alan Wright et al., Federal Practice & Procedure § 2718 (4th ed.).

18 / 39
     Case 7:16-cv-00079 Document 48 Filed on 03/08/19 in TXSD Page 19 of 39



already decided the Fifth Circuit has applied the motions to dismiss to the Federal Complaint,

thus tolling the deadline for Defendants to file an answer.92

          Additionally, regardless of the status of the motions to dismiss, the Court finds

Defendants have not failed to answer the complaint. While there is no parallel rule governing a

defendant’s obligation to answer a complaint when he files a pre-answer motion for summary

judgment pursuant to Rule 56, most courts have determined that Rule 12(a)(4) operates by

analogy to a defendant that has filed a pre-answer summary judgment motion and, therefore,

have declined to find a defendant in default who fails to file an answer until after disposition of

the motion.93 The Court finds, in this circumstance, applying 12(a)(4) analogously is in keeping

with judicial policy favoring the disposition of cases on their merits and discouraging

“termination of litigation by procedural maneuver.”94 Thus, even if the motions to dismiss had

not been applied to the Federal complaint, the timely filed motion for summary judgment has

tolled Defendants’ deadline to answer.

          Even granting Plaintiff’s contention that Defendants had failed to answer, the proper

relief for a failure to answer a complaint is an entry of default, not to strike a substantive motion.

Plaintiff cites to no authority that would require the Court to strike Defendants’ motion. Under

Rule 56 there is no express deadline governing when a motion for summary judgment may be

filed. Instead, a defending party may file motion for summary judgment “at any time, until 30




92
   See Fed. R. Civ. P. 12(a)(4).
93
   See, e.g., Rashidi v. Albright, 818 F. Supp. 1354, 1356 (D. Nev. 1993) (“Although Rule 12 does not specifically
allow for a summary judgment motion to toll the running of the period within which a responsive pleading must be
filed, by analogy the language would seem to apply[.]”); see also Poe, 15 F.R.D. at 88 (holding that the right to an
extension of time to file a responsive pleading until determination of a motion for summary judgment is not a
definite and fixed right but a matter to be granted or denied under the rule determining the time of filing of pleadings
from a consideration of all the circumstances and a showing of good cause for postponement).
94
   Sun Bank v. Pelican Homestead & Sav. Ass’n, 874 F.2d 274, 276 (5th Cir. 1989) (“The Federal Rules of Civil
Procedure are designed for the just, speedy, and inexpensive disposition of cases on their merits . . . .”).

19 / 39
     Case 7:16-cv-00079 Document 48 Filed on 03/08/19 in TXSD Page 20 of 39



days after the close of all discovery.”95 Federal “courts and commentators have acknowledged

that no answer need be filed before a defendant’s motion for summary judgment may be

entertained.”96

          Here, Defendants have complied with all Court scheduled deadlines, have given no

indication of delay or bad faith and complied with the Federal Rules of Civil Procedure. The

Court decided, after a status conference with both parties, to consider whether Defendants were

entitled to a defense of qualified immunity via a motion for summary judgment filed by

Defendant.97 Defendants then timely filed the motion in accordance with the scheduling order

provided by this Court.98 Thus, the Court finds Defendants’ motion for summary judgment was

filed properly and finds no cause to strike the motion.

          Indeed, even assuming, arguendo, that Defendants have not provided a timely answer to

the complaint and Plaintiff was requesting an entry of default, Defendants have in all other

respects vigorously defended this case, and default would not be warranted here. Default is a

drastic action and disfavored by Courts.99

          Finally, the Court finds Defendants have not waived the issue of qualified immunity,

even if the motions to dismiss were not applied to the Federal Complaint. As an affirmative



95
   Fed. R. Civ. P. 56(b).
96
   INVST Fin. Group, Inc. v. Chem-Nuclear Sys., Inc., 815 F.2d 391, 404 (6th Cir. 1987); see First Nat’l Bank of
Arizona v. Cities Serv. Co., 391 U.S. 253, 291 (1968) (Supreme Court affirmed summary judgment in favor of a
defendant who had not filed an answer, even though the litigation was six years old when defendant filed the motion
for summary judgment); Southern Pac. Transp. Co. v. National Molasses Co., 540 F.2d 213, 214 (5th Cir. 1976)
(court allowed summary judgment motion before answer filed; however, motion treated as Fed. R. Civ. P. 12(b)(6)
motion because not accompanied by affidavits); Hubicki v. ACF Indus., Inc., 484 F.2d 519, 522 (3d Cir. 1973)
(summary judgment motion may be made before pleading to the complaint); see also Poe v. Cristina Copper Mines,
Inc., 15 F.R.D. 85, 87 (D. Del. 1953) (finding that the filing of a motion for summary judgment tolls the deadline to
file an answer).
97
   See Minute Entry dated February 26, 2018.
98
   See id.
99
   See 10 Charles A. Wright et al., Federal Practice & Procedure § 2681, at 402 (2d ed. 1983); see also Sun Bank v.
Pelican Homestead & Sav. Ass’n, 874 F.2d 274, 276 (footnotes omitted) (noting that default judgments are “drastic”
and disfavored).

20 / 39
      Case 7:16-cv-00079 Document 48 Filed on 03/08/19 in TXSD Page 21 of 39



defense, qualified immunity must be pled and proved by the defendant. 100 Generally, under Rule

8(c) affirmative defenses must be raised in the first responsive pleading. However, “[w]here the

matter is raised in the trial court in a manner that does not result in unfair surprise . . . technical

failure to comply precisely with Rule 8(c) is not fatal.”101 An affirmative defense is not waived if

the defendant “raised the issue at a pragmatically sufficient time, and [the plaintiff] was not

prejudiced in its ability to respond.”102 The Fifth Circuit has found no waiver “where no evidence

of prejudice exists and sufficient time to respond to the defense remains before trial.”103

          Here, Plaintiff has demonstrated no prejudice and certainly could not be surprised by the

assertion of qualified immunity as a defense. The case was specifically remanded back to this

Court to determine whether Plaintiff’s complaint overcame qualified immunity, and this Court

held a status conference, to which Plaintiff was a party, to determine how to proceed on the issue

of qualified immunity. Accordingly, the Court finds Plaintiff had sufficient notice to properly

defend against the issue of qualified immunity, and that Defendants have not waived their

qualified immunity defense. This is consistent with the Supreme Court’s interpretation of the

purpose of Rule 8(c), which is to give the opposing party notice of the affirmative defense and a

chance to argue why it should not apply.104 Plaintiff has been afforded that chance.

          Based on the foregoing, the Court DENIES Plaintiff’s motion to strike Defendants’

motion for summary judgment. The Court now turns to the substance of the motion.




100
    See Gomez v. Toledo, 446 U.S. 635, 640 (1980); Fed. R. Civ. P. 8(c).
101
    Allied Chem. Corp. v. Mackay, 695 F.2d 854, 855-56 (5th Cir. 1983).
102
    Id. at 856.
103
    Pasco v. Knoblauch, 566 F.3d 572, 577 (5th Cir. 2009).
104
    See Blonder-Tongue Lab. v. Univ. of Ill. Found., 402 U.S. 313, 350 (1971).

21 / 39
      Case 7:16-cv-00079 Document 48 Filed on 03/08/19 in TXSD Page 22 of 39



      III.      DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT

                a. Factual Background105

             On the morning of June 30, 2014, Vela, a juvenile officer for the City of Rio Grande, met

with Mr. and Mrs. Pena, the parents of—then seventeen-year-old—Plaintiff.106 Vela met with

Mr. and Mrs. Pena because Plaintiff and her younger sister had both run away from home the

night before.107 Neither girls were criminal suspects.108

             Mr. Pena and Vela both testified that Mr. Pena requested Vela talk to his daughters when

they were found.109 Mr. Pena stated in his deposition that he “told [Vela] to talk to [Plaintiff],

right, as if [Vela] was going to take her in, but not take her in.”110 Mr. Pena also stated he asked

Vela to “[j]ust give [Plaintiff] a scare.”111 Later that afternoon, Mr. Pena and Plaintiff arrived at

the Rio Grande City Police Department and encountered Vela outside.112

             The parties provide slightly differing accounts of what occurred after Plaintiff and Mr.

Pena arrived. Vela testified he was in his patrol car parked outside the Rio Grande City Police

Department when he saw Mr. Pena driving “like really fast into the parking lot” 113 of the police

department “and then “[Plaintiff] just ran out of the car,”114 and wanted to go out into Main

Street,” which is “a high traffic street.”115 Vela further testified that Mr. Pena “grabbed” Plaintiff

and placed Plaintiff inside the car.116




105
    All facts are undisputed unless otherwise indicated.
106
    Dkt. No. 42 Vela Dep. 11:8–17.
107
    Id.
108
    Dkt. No. 45-1 Vela Dep. 24:20–22, 27:16–18.
109
    Dkt. No. 45-1 Vela Dep. 29:12–19; Dkt. No. 45-3 Daniel Pena Dep. 34:1–35:21.
110
    Dkt. No. 45-3 Daniel Pena Dep. 35:5-6.
111
    Id. 34:22.
112
    See Dkt. No. 42 Vela Dep. 34:9–25; Dkt. No. 45-4 Plaintiff Dep. 34:4–17.
113
    Dkt. No. 42 Vela Dep. 34:9–10.
114
    Id. 38:23.
115
    Id. 39:2–24.
116
    Id. 51:1–52:2.

22 / 39
      Case 7:16-cv-00079 Document 48 Filed on 03/08/19 in TXSD Page 23 of 39



          Plaintiff’s testimony of this portion of the incident differs. Plaintiff testified she “never

got out and my dad [Mr. Pena] never grabbed me.”117 She stated that her father “got out of the

vehicle and he called [Vela] to come over.”118

          Regardless of the beginning of the altercation, at some time after Plaintiff and Mr. Pena

arrived at the police department, Vela called for back-up and Officers Salinas and Solis

arrived.119 Salinas was in the police department when the incident began; Vela called for

assistance, and then she, Solis, and another officer ran from the police department to the scene at

the corner of Main Street and Washington Street.120

          The parties’ explanations of events again differ slightly at this point. It is undisputed that

Plaintiff was in the back seat of the car, and Vela was attempting to detain Plaintiff. 121 However,

the location of Vela and the extent of contact between Vela and Plaintiff is disputed.

          Although the parties agree there was contact between Vela and Plaintiff, they disagree

about the extent and violence of that contact. Vela testified that at one point he was inside the car

with Plaintiff,122 and that as he attempted to detain Plaintiff, Plaintiff “struck” and “kicked” him

several times.123 Salinas testified when she arrived at the scene, she saw Vela attempting to

detain Plaintiff, who was inside the vehicle,124 and she saw Vela’s hands in the car, but Vela was

standing outside the car.125 Further Salinas testified Plaintiff “kept on kicking” Vela, and he was

unable to place handcuffs on her.126 Solis testified Plaintiff “push[ed]” Vela,127 and that


117
    Dkt. No. 45-4 Plaintiff Dep. 34:11–12.
118
    Id. 34:15–16
119
    See Dkt. No. 42 Salinas Dep. 47:19–24; Dkt. No. 45-4 Plaintiff Dep. 45:10–48:5; Vela Dep.
120
    Dkt. No. 42 Salinas Dep. 47:19–24.
121
    See Dkt. No. 45-4 Plaintiff Dep. 43:2, Dkt. No. 42 Vela Dep. 50:8–9.
122
    Dkt. No. 42 Vela Dep. 50:24–25.
123
    Id. 53:1.
124
    Dkt. No. 42 Salinas Dep. 43:5–20.
125
    Dkt. No. 45-5 Salinas Dep. 148:3–6.
126
    Id. 46:12–16.
127
    Dkt. No. 42 Solis Dep. 52:1–3.

23 / 39
      Case 7:16-cv-00079 Document 48 Filed on 03/08/19 in TXSD Page 24 of 39



Plaintiff’s open hands made contact with Vela.128 In contrast, Plaintiff testified that Vela “kind

of got into the vehicle a little bit,”129 but that her father was in the car next to her, between her

and Vela.130 Plaintiff additionally includes an affidavit in which Plaintiff swears she did not kick

Vela or any officer of the Rio Grande City Police Department.131

          Eventually, at some time after Salinas arrived, it is undisputed that Plaintiff opened the

car door and began running down Washington Street southbound towards Mirasoles Street.132

The parties do not disagree as to the events that occurred thereafter. Vela told Salinas to “get

her” and Salinas, who was nearest to Plaintiff, chased after Plaintiff.133 As Plaintiff was running

towards Mirasoles Street, Salinas and Solis testified they saw a small passenger car going

“quickly” or “pretty fast” down Mirasoles Street.134

          At some point, Solis yelled out “tase, tase, tase.”135 Salinas testified that although she was

the closest officer to Plaintiff, Plaintiff was “far ahead” of her.136 Salinas then deployed her

Taser.137 Salinas did not stop to deploy her Taser, but fired it as she was moving.138 Both prongs

hit Plaintiff causing her to fall to the ground immediately, next to a stop sign on Washington

Street, a few feet from Mirasoles Street.139 The Taser was deployed once, for a single five second

charge.140




128
     Id. 112:23–113:1.
129
     Dkt. No. 45-4 Plaintiff Dep. 35:2.
130
     Id. 42:1–45:4.
131
     Dkt. No. 45-9.
132
     Dkt. No. 42 Vela Dep. 59:7–14; Salinas Dep. 97:1–5.
133
     Dkt. No. 45-5 Salinas Dep. 97:23–98:8.
134
     Id. 123:11–16; Solis Dep. 124:24–125:3.
135
     Dkt. No. 45-5 Salinas Dep. 58:22.
136
    Id. 122:1–25.
137
     Id. 99:3–14.
138
     Id. 105:9–15.
139
      Dkt. No. 45-5 Salinas Dep. 99:3–14; Dkt. No. 42 Solis Dep. 126:19–127:6, 136:10–14; see also pp. 82–83
(Exhibits 7 & 8, photographs of Mirasoles and Washington intersection).
140
     Dkt. No. 42 Salinas Dep. 99:16–25; pp. 121–122 (Exhibit D, Taser Report).

24 / 39
      Case 7:16-cv-00079 Document 48 Filed on 03/08/19 in TXSD Page 25 of 39



          Salinas testified she was “running behind [Plaintiff]” and “did not have enough time to

stop and take out my taser and deploy it for better aim” because “if I would have stopped . . .

[Plaintiff] would have gotten ran over.”141 Solis similarly testified that “[e]verything happened so

quickly” and if Salinas had not tased Plaintiff, he “honestly believed [Plaintiff] would have been

run over.”142 Plaintiff was arrested later that day after she was medically cleared.143

                       i. Police Report Discrepancy

          Before moving to the analysis of these facts, Plaintiff raises an issue with one piece of

summary judgment evidence. Plaintiff points to two versions of “Incident Report

#20140600593” which was created to document the events at issue by the Rio Grande City

Police Department144 and argues that these documents support a finding of “fabricated

government records and false testimony.”145

          These documents were referenced in the depositions and one copy was attached to

Plaintiff’s complaint.146 Both appear to be Police Reports of the incident. From the face of these

documents it appears one was faxed on September 15, 2014 (“September Report),147 and one was

retrieved from the internet on August 26, 2016 (“August Report”).148 Although Plaintiff does not

provide any indication of the provenance or authenticity of these documents, the Court

nonetheless concludes they both satisfy the requirement to be considered public documents under




141
     Dkt. No. 42 Salinas Dep. 102:13–17.
142
     Dkt. No. 42 Solis Dep. 67:15–16.
143
    Id. 92:25–93:10.
144
     See Dkt. No. 45-5 pp. 48–57 (Exhibits 1 & 2).
145
     Dkt. No. 45 p. 32, ¶ 86.
146
     See Dkt. No. 41 pp. 30–34.
147
     See Dkt. No. 45-5 pp. 53–57.
148
     See id. at pp. 48–52.

25 / 39
      Case 7:16-cv-00079 Document 48 Filed on 03/08/19 in TXSD Page 26 of 39



Federal Rule of Evidence 803(8)(C).149 Additionally, Defendants do not object. Thus, the reports

are proper summary judgment evidence. The Court now considers the substance of these reports.

Plaintiff identifies a number of discrepancies between the September and August Reports and

argues that these differences support an inference that both documents were fabricated, and

further, that the testimony of Vela, Salinas, and Solis is false.150

          Although the documents have the same reference number, 20140600593, the documents

contain a number of differences.151 The majority of the differences identified by Plaintiff involve

small discrepancies that do implicate the facts at issue; they mostly involved numerical

discrepancies and appear to be differences in how database information is displayed.152 However,

Plaintiff does point to one difference regarding the narratives contained in the Report. Each

Report includes narrative accounts by Vela, Solis, and Salinas.153

          The accounts in the September Report and the August Report are substantively identical

except for a small section in Salinas’ narrative. The discrepancy involves whether Salinas

stopped before she deployed her taser or if she was in motion. The September Report contains

the following sentences:

          Due to the fact that I [Salinas] was running behind [Plaintiff] I did not have
          enough time to stop and take out my taser and deploy it for a better aim. If I had
          stopped she would have gotten run over.154

The August Report contains a slightly altered version:

          I [Salinas] was running behind [Plaintiff] and I still had enough time to stop and
          take out my taser and deploy it for a better aim.155

149
    In the Fifth Circuit, Federal Rule of Evidence 803(8)(C) reports are presumed to be trustworthy and admissible;
therefore, it is the burden of the party opposing admission to demonstrate a lack of trustworthiness. Moss v. Ole
South Real Estate, Inc., 933 F.2d 1300, 1305 (5th Cir. 1991).
150
    See Dkt. No. 45 p. 29, ¶ 76.
151
    Compare Dkt. No. 45-5 pp. 48–52 (August Report) with Dkt. No. 45-5 pp. 53–57 (September Report).
152
    See Dkt. No. 45 p. 29, ¶ 76.
153
    See Dkt. No. 45-5 pp. 48–57.
154
    Dkt. No. 45-5 p. 55.
155
    Id. at pp. 50–51.

26 / 39
      Case 7:16-cv-00079 Document 48 Filed on 03/08/19 in TXSD Page 27 of 39




When questioned in her deposition regarding why there was a difference between the two reports

Salinas stated:

          Because the first one had to be done as soon as possible, and the second was to—
          they were going to—check it and make sure we did everything correct.156

Salinas clarified that “they” is in reference to her supervisors at Rio Grande City Police

Department,157 but that she wrote both narratives.158 Further, in her deposition Salinas

acknowledges that the version in the September Report is more accurate, and that she did not, in

fact, stop to deploy her taser for better aim, but fired it as she was running.159

          Plaintiff argues that these discrepancies amount to a factual dispute which precludes

summary judgment.160 Specifically, Plaintiff asserts the discrepancies indicate there was a

conspiracy by the Rio Grande City Police, including Defendants Solis and Salinas, to fabricate

the basis of the entire incident—that Plaintiff was physically resisting detainment.161

          The Court disagrees that these discrepancies support finding a conspiracy such that all of

Salinas’ narrative and deposition testimony are factually disputed. Indeed, the discrepancy does

not concern whether Plaintiff was resisting detainment, but is entirely concerned with whether

Salinas stopped to deploy her Taser or deployed it while she was moving. Salinas admitted that

the sentence she wrote first, the one contained in the September Report, is more accurate.

Notably, Defendants do not contest this. Thus, it is undisputed that Salinas fired her Taser as she

was running.




156
    Dkt. No. 45-5 Salinas Dep. 92:20–93:1.
157
    Dkt. No. 45-5 Salinas Dep. 93:1–95:30.
158
    Dkt. No. 45-5 Salinas Dep. 102:21–24.
159
    Dkt. No. 45-5 Salinas Dep. 105:9–15.
160
    Dkt. No. 45 p. 30, ¶¶ 77–78.
161
    Id.

27 / 39
      Case 7:16-cv-00079 Document 48 Filed on 03/08/19 in TXSD Page 28 of 39



          Accordingly, the Court finds that Plaintiff’s assertion that the two Reports indicate that

the entirety of Salinas’, Solis’, and Vela’s testimonies were fabricated is conclusory and not

supported by the evidence. Plaintiff does not point to any discrepancy within any other narrative

that would support finding that Vela, Solis, and Salinas fabricated the Reports or falsified their

testimonies. Specifically, Plaintiff points to no material difference between the narratives in the

Reports and the testimony given by any officer that would support finding a factual dispute

regarding whether Plaintiff was resisting detainment. Plaintiff must bring evidence showing the

issue is in dispute. Plaintiff’s mere assertion that the statements made by the officers are

fabricated is insufficient to establish a factual dispute. The Court now moves to its analysis.

             b. Legal Standard

          Under Rule 56, summary judgment is proper when there is “no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter of law.”162 In a motion for

summary judgment, the movant bears the initial burden of showing the absence of a genuine

issue of material fact.163 The burden then shifts to the non-movant to demonstrate the existence of

a genuine issue of material fact.164 “A fact is ‘material’ if its resolution could affect the outcome

of the action,”165 while a “genuine” dispute is present “only if a reasonable jury could return a

verdict for the non-movant.”166 As a result, “[o]nly disputes over facts that might affect the

outcome of the suit under the governing law will properly preclude the entry of summary

judgment.”167




162
    Fed. R. Civ. P. 56(a).
163
    See Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).
164
    See id. at 323.
165
    Burrell v. Dr. Pepper/Seven UP Bottling Grp., Inc., 482 F.3d 408, 411 (5th Cir. 2007) (internal quotation marks
and citation omitted).
166
    Fordoche, Inc. v. Texaco, Inc., 463 F.3d 388, 392 (5th Cir. 2006) (citation omitted).
167
    Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

28 / 39
      Case 7:16-cv-00079 Document 48 Filed on 03/08/19 in TXSD Page 29 of 39



          In conducting its analysis, the Court considers evidence from the entire record and views

that evidence in the light most favorable to the non-movant.168 Rather than combing through the

record on its own, the Court looks to the motion for summary judgment and response to present

the evidence for consideration.169 Parties may cite to any part of the record, or bring evidence in

the motion and response.170 By either method, parties need not proffer evidence in a form

admissible at trial,171 but must proffer evidence substantively admissible at trial.172

             c. Analysis

                       i. Plaintiff’s Claims against Vela

          The Court considers briefly the status of the Plaintiff’s claims against Vela. Defendants

argue that Plaintiff’s claims against Vela are barred by res judicata. 173 In support, Defendants

request the Court to judicially notice another civil action in which Plaintiff’s claims against Vela

were previously dismissed.174 Plaintiff does not respond to this argument.

          Res judicata has four elements: “(1) the parties are identical or in privity; (2) the prior

action was rendered by a court of competent jurisdiction; (3) the prior action was concluded by a

final judgment on the merits; and (4) the same claim was involved in both actions.”175

          Here, all the elements of res judicata are met. Plaintiff brought a previous case against

Vela regarding the same incident and alleging the same causes of action,176 and a final judgment




168
    See Moore v. Willis Indep. Sch. Dist., 233 F.3d 871, 874 (5th Cir. 2000) (citations omitted).
169
    See Fed. R. Civ. P. 56(e).
170
    See Fed. R. Civ. P. 56(c).
171
    See Celotex Corp., 477 U.S. at 324 (“We do not mean that the nonmoving party must produce evidence in a form
that would be admissible at trial in order to avoid summary judgment.”).
172
    See Bellard v. Gautreaux, 675 F.3d 454, 460 (5th Cir. 2012) (“[T]he evidence proffered by the plaintiff to satisfy
his burden of proof must be competent and admissible at trial.”).
173
    Dkt. No. 42 p. 2, ¶ 2.01 n. 1.
174
    See Pena et al. v. Vela, 7:16-cv-00638, Dkt. Nos. 11 (Order Dismissing Plaintiff’s Claims), 12 (Final Judgment).
This is judicially notice pursuant to Fed. Evid. R. 201.
175
    Meyers v. Textron, Inc., 540 F. App’x 408, 410 (5th Cir. 2013).
176
    Pena et al. v. Vela, 7:16-cv-00638, Dkt. No. 11 (Order Dismissing Plaintiff’s Claims).

29 / 39
      Case 7:16-cv-00079 Document 48 Filed on 03/08/19 in TXSD Page 30 of 39



was issued.177 Accordingly, regardless of the status of Plaintiff’s claims against Vela upon

remand, the Court finds such claims are barred by res judicata and are DISMISSED WITH

PREJUDICE.

                     ii. Qualified Immunity

          The sole issue remaining is whether Salinas and Solis are entitled to qualified immunity.

Defendants argue the summary judgment evidence establishes that “Salinas’ use of a Taser to

stop [Plaintiff] from fleeing was not excessive to the need and [Salinas] did not apply a

subsequent electric charge to [Plaintiff] after she struck the ground.”178 Defendants likewise

argue that “Plaintiff has no evidence to establish Solis’ order for Salinas to deploy her Taser

violated [Plaintiff’s] clearly established constitutional rights.”179

          Once a defendant invokes qualified immunity, the burden shifts to the plaintiff to show

that the defense is not available.180 But where factual disputes exist, the Court accepts Plaintiff’s

version.181 However, to overcome qualified immunity, Plaintiff bears the burden of negating the

defense and “cannot rest on conclusory allegations and assertions but must demonstrate genuine

issues of material fact regarding the reasonableness of the officer’s conduct.” 182 To meet her

burden Plaintiff must show two things: (1) that the allegations make out a constitutional

violation, and (2) that “the conduct was ‘objectively unreasonable in light of clearly established

law.’”183

          Courts may “exercise their sound discretion in deciding which of the two prongs of the

qualified immunity analysis should be addressed first in light of the circumstances in the

177
    Id. Dkt. No. 12.
178
    Dkt. No. 42 pp. 1–2 ¶ 1.01.
179
    Id. at p. 2.
180
    Kovacic v. Villarreal, 628 F.3d 209, 211 (5th Cir. 2010).
181
    Cooper v. Brown, 844 F.3d 517, 522 (5th Cir. 2016).
182
    Michalik v. Hermann, 422 F.3d 252, 262 (5th Cir. 2005).
183
    Carroll v. Ellington, 800 F.3d 154, 169 (5th Cir. 2015) (quoting Thompson v. Upshur Cnty., Tex., 245 F.3d 447,
457 (5th Cir. 2001).

30 / 39
      Case 7:16-cv-00079 Document 48 Filed on 03/08/19 in TXSD Page 31 of 39



particular case at hand.”184 Here, the Court first considers whether Plaintiff meets her burden of

demonstrating the Officers’ conduct was objectively unreasonable in light of clearly established

law at the time the event occurred.

          A right is clearly established if a reasonable official would understand that what he is

doing violates that right.185 An official’s actions are held to be reasonable unless “all reasonable

officials” in the same circumstances would have known that the conduct violated the plaintiff’s

asserted rights.186 The focus of the analysis is on whether an official had “fair notice” that the

conduct was unreasonable and is judged against “the backdrop of the law at the time of the

conduct.”187

          To find an official had fair notice “there must be a controlling authority—or a robust

consensus of persuasive authority—that defines the contours of the right in question with a high

degree of particularity.”188 The Fifth Circuit has noted that, “[e]xcessive force incidents are

highly fact-specific and without cases squarely on point, officers receive the protection of

qualified immunity.”189 However, “this does not mean that ‘a case directly on point’ is

required.”190 Rather, “existing precedent must have placed the statutory or constitutional

question ‘beyond debate.’”191 “The dispositive question is ‘whether the violative nature of

particular conduct is clearly established.’”192



184
    Pearson v. Callahan, 555 U.S. 223, 236 (2009).
185
    Anderson v. Creighton, 483 U.S. 635, 640 (1987).
186
    Thompson v. Upshur County, 245 F.3d 447, 457 (5th Cir. 2001).
187
    Brosseau v. Haugen, 543 U.S. 194, 198 (2004).
188
     Morgan v. Swanson, 659 F.3d 359, 371-72 (5th Cir. 2011) (en banc) (internal quotation marks and citation
omitted).
189
    Ontiveros v. City of Rosenberg, 564 F.3d 379, 383 n.1 (5th Cir. 2009); see also Anderson v. Creighton, 483 U.S.
635, 638 (1987) (“[Q]ualified immunity protects all but the plainly incompetent or those who knowingly violate the
law.” (internal quotation omitted)).
190
    Cooper, 844 F.3d at 524 (quoting Ashcroft v. al-Kidd, 563 U.S. 731, 741 (2011)).
191
    Id.
192
    Mullenix v. Luna, 136 S. Ct. 305, 308 (2015) (emphasis in original) (quoting Ashcroft v. al-Kidd, 563 U.S. 731,
742 (2011)).

31 / 39
      Case 7:16-cv-00079 Document 48 Filed on 03/08/19 in TXSD Page 32 of 39



          The now Court considers whether Plaintiff has met her burden to overcome qualified

immunity in relation to Salinas and Solis.

                               1. Salinas

          Plaintiff fails to meet her burden to demonstrate that Salinas is not entitled to qualified

immunity. Plaintiff points to no case directly on point, and this Court could find none. Nor does

Plaintiff provide any cases that support finding the right was clearly established such that the

violation was beyond debate. Thus, regardless of whether the tasing constituted excessive force,

Salinas is entitled to qualified immunity. The Court concludes, given the totality of the

circumstances, that Salinas was not on notice that utilizing a Taser to deliver a single charge to

prevent Plaintiff from running into traffic would constitute excessive force.

          In Fourth Amendment excessive force cases, the reasonableness question amounts to

“whether the totality of the circumstances justifies a particular sort of seizure.” 193 In Graham v.

Connor, the Supreme Court indicated that factors to consider include the severity of the crime,

whether the actor poses an immediate threat to the safety of the officer or others, and whether he

is actively resisting arrest or attempting to evade arrest by flight. 194 “The ‘reasonableness’ of a

particular use of force must be judged from the perspective of a reasonable officer on the scene,

rather than with the 20/20 vision of hindsight.”195

          Although there is no case directly on point, a review of case law regarding each of the

Graham factors is helpful. Considering the first factor, the severity of the crime, the more minor

and non-violent the crime, the more likely that the use of a Taser will be deemed objectively




193
    Tennessee v. Garner, 471 U.S. 1, 8-9 (1985).
194
    490 U.S. 386, 396 (1989).
195
    Id.

32 / 39
      Case 7:16-cv-00079 Document 48 Filed on 03/08/19 in TXSD Page 33 of 39



unreasonable.196 The severity of the crime is judged from the perspective of the officer at the

time; thus, officers may be entitled to qualified immunity even if they are mistaken about the

severity of the crime.197

          The next factor is the immediacy of the danger posed. This issue is considered from the

perspective of the officer, and the suspect’s subjective state of mind is not relevant.198 Plaintiff

provided no case law based on similar facts, namely where a suspect has been tased by an officer

for the suspect’s own safety. The nearest analog is a Fourth Circuit case, Estate of Armstrong v.

Village of Pinehurst, in which officers tased a mentally-ill individual who was a danger only to

himself and offered “stationary and non-violent resistance” to the officers attempting to arrest

him.199 In those circumstances, the Fourth Circuit held that even though the tasing constituted

excessive force, the officers nonetheless were entitled to qualified immunity. 200

          The final factor is whether an individual was fleeing or resisting arrest. The Fifth Circuit

has held it objectively reasonable for officers to chase and taser a fleeing suspect, even if that

person is only reasonably suspected of a misdemeanor and the suspect did not otherwise pose a



196
    See, e.g., Autin v. City of Baytown, 174 F. App’x 183, 185 (5th Cir. 2005) (officer was not entitled to qualified
immunity when a suspect was tased who “was at most committing the minor crime of criminal mischief, . . . posed
no objective threat . . . and was not resisting or attempting to evade arrest”); Massey v. Wharton, 477 F. App’x 256,
263 (5th Cir. 2012) (finding officers were objectively unreasonable in their use of force for tasing a suspect who was
arrested for disorderly conduct and was attempting to comply with the officers’ commands, was not a threat to the
officers or others, and was not attempting to flee); Newman v. Guedry, 703 F.3d 757, 762 (5th Cir. 2012) (holding
the use baton and Taser was objectively unreasonable where a suspect merely made an off-color joke, was not
resisting arrest, was not a threat to the officers, and did not attempt to flee).
197
    See, e.g., Rakestrau v. Neustrom, No. 11-CV-1762, 2013 U.S. Dist. LEXIS 51182, at *32 (W.D. La. Apr. 8,
2013) (holding the use of two charges of a taser was objectively reasonable when officer did not know severity of
the crime “beyond the reasonable suspicion of a drug transaction”);
198
    See Murray-Ruhl, 246 F. App’x 338, 350 (6th Cir. 2007) (“the subjective intent of the victim—unavailable to the
officers who must make a split-second judgment—is irrelevant to the question whether his actions gave rise to a
reasonable perception of danger.”); United States v. Serrata, 425 F.3d 886, 905 (10th Cir. 2005) (holding the
victim’s “state of mind is irrelevant, as the force would have been excessive regardless of [the victim’s] subjective
state of mind.”); Palmquist v. Selvik, 111 F.3d 1332, 1339 (7th Cir. 1997) (finding that “evidence outside the time
frame of the shooting is irrelevant and prejudicial” and excluding the victim’s subjective intent to commit suicide by
police).
199
    810 F.3d 892, 910 (4th Cir. 2016).
200
    Id.

33 / 39
      Case 7:16-cv-00079 Document 48 Filed on 03/08/19 in TXSD Page 34 of 39



threat.201 However, the Fifth Circuit has found excessive force when officers tased suspects of

minor crimes, such as criminal mischief or resisting arrest, when those suspects were not fleeing,

resisting the officer, or posing a threat to the safety of the officers or others. 202 Additionally, the

Fifth Circuit held that tasing a fleeing suspect, even if the taser is used in a manner that violates

department guidelines, does not amount to objectively unreasonable use of force. 203 Further,

where a suspect ignores multiple requests and warnings and continued to resist arrest, the Fifth

Circuit has held the use of a Taser is objectively reasonable. 204 However, Fifth Circuit caselaw

“makes certain that once an arrestee stops resisting, the degree of force an officer can employ is

reduced.”205

          Sister circuits have similarly held that where a misdemeanant is not resisting arrest or

fleeing the use of a Taser is not justified, but where the suspect is fleeing or resisting arrest then

the use of a taser is objectively reasonable. In Goodwin v. City of Painesville, the Sixth Circuit

denied qualified immunity to police officers who had entered the plaintiff’s home, where they

gratuitously and repeatedly applied a Taser after all resistance had ceased. 206 In Brown v. City of

Golden Valley, a police officer used a Taser on the plaintiff because she had disobeyed two

orders to end her call with a 911 operator while sitting in the passenger seat of a car the officers

had pulled over.207 In both cases, the courts denied qualified immunity largely because the




201
    Zimmerman v. Cutler, 657 F. App’x 340, 347 (5th Cir. 2016); see also Batiste v. Theriot, 458 F. App’x 351, 355
(5th Cir. 2012) (use of a taser reasonable on a fleeing suspect with a felony warrant).
202
    See, e.g., Autin, 174 F. App’x at 185; Massey, 477 F. App’x at 263; Newman, 703 F.3d at 762.
203
    Batiste, 458 F. App’x at 355.
204
    See, e.g., Pratt v. Harris Cty., Tex. (In re Estate of Pratt), 822 F.3d 174, 182 (5th Cir. 2016); Poole v. City of
Shreveport, 691 F.3d 624, 629 (5th Cir. 2012) (use of a Taser objectively reasonable when a suspect ignored
repeated commands to turn around and give up his right arm to be handcuffed).
205
    Cooper, 844 F.3d at 524.
206
    781 F.3d 314 (6th Cir. 2015).
207
    574 F.3d 491, 494 (8th Cir. 2009).

34 / 39
      Case 7:16-cv-00079 Document 48 Filed on 03/08/19 in TXSD Page 35 of 39



defendant officers had used Tasers on plaintiffs who were neither fleeing nor actively resisting

arrest.208

          In contrast, in McKenney v. Harrison, the Eighth Circuit affirmed qualified immunity for

an officer who had deployed a Taser on a fleeing misdemeanant, even though use of the Taser

had led to the suspect’s death.209 Similarly, the Sixth Circuit held that “a misdemeanant, fleeing

from the scene of a non-violent misdemeanor, but offering no other resistance and disobeying no

official command,” did not have a clearly established right not to be shot with a Taser.210

          Before analyzing the claim against Salinas, the Court notes that the determination in the

Fifth Circuit Appeal that Salinas had deployed excessive force was based on Plaintiff’s

allegations in her complaint that Plaintiff was not a criminal suspect at the time of the incident

and that Salinas continued tasing after Plaintiff was on the ground.211

          The summary judgment evidence contests both those assertions. First, it was reasonable

for Salinas to believe that Plaintiff was a criminal suspect of a misdemeanor. It is undisputed that

Plaintiff had resisted detainment and was in flight. Although the extent of Plaintiff’s resistance is

disputed, the evidence provided shows that Vela was attempting to restrain Plaintiff and Plaintiff

was physically resisting in some manner.212 This is sufficient for Salinas to reasonably believe

that Plaintiff had at least committed a misdemeanor offense.213




208
    See id. at 499; Goodwin, 781 F.3d at 324.
209
    635 F.3d 354 (8th Cir. 2011).
210
    Cockrell v. City of Cincinnati, 468 F. App’x 491, 495 (6th Cir. 2012).
211
    See Dkt. No. 38 pp. 8–9.
212
    See Solis Dep. 112:23–113:1; Salinas Dep. 46:12–16; Vela Dep. 53:1. Notably, although Plaintiff provides an
affidavit swearing that she did not “kick” Vela, Plaintiff’s deposition, affidavit, and motion response are silent as to
whether Plaintiff struck Vela or otherwise resisted.
213
     See Tex. Penal Code § 38.03(a),(b) (LexisNexis, Lexis Advance through the 2017 Regular Session and 1st C.S.,
85th Legislature) (providing resisting a peach officer who is effecting an arrest or search is an offense and it is no
defense if the arrest or search is unlawful).

35 / 39
      Case 7:16-cv-00079 Document 48 Filed on 03/08/19 in TXSD Page 36 of 39



          Second, although Plaintiff’s pleadings asserted that Salinas “delivered more than one

electrical charge” to Plaintiff after she was on the ground, 214 Salinas’ testimony and the Taser

report indicate that Salinas only applied one electrical charge. 215 Notably, Plaintiff does not

contest this fact,216 and thus, this evidence is uncontroverted. Accordingly, the evidence provided

at summary judgment undermines the two grounds upon which the Fifth Circuit Appeal based its

finding of an excessive force claim against Salinas.

          Further, it was reasonable for Salinas to believe that the terrified and fleeing Plaintiff

posed a danger to herself and possibly other motorists by running into traffic. Although Plaintiff

argues that Salinas did not know if Plaintiff would run into Mirasoles street, the issue here is

whether it was reasonable for Salinas to believe that Plaintiff posed a danger to herself and

others.217 The evidence indicates that Plaintiff was frightened and running as fast as possible

away from the officers.218 Salinas and Solis both testified that they saw some kind of vehicle that

could have struck Plaintiff.219 Regardless of whether Salinas was ultimately correct in her

determination of the danger posed to Plaintiff, the evidence indicates such a belief was

reasonable in the heat of the moment.

          Accordingly, the Court now turns to its analysis of Plaintiff’s claim against Salinas.

Considering each of the Graham factors, Salinas’ decision to tase Plaintiff, could be objectively

reasonable: Salinas reasonably believed Plaintiff was a misdemeanant who was fleeing arrest and

posed a danger to herself and others. In such circumstances the use of a Taser may be objectively

reasonable. However, the Court need not decide whether the tasing constitutes excessive force,



214
    See Dkt. No. 41 p. 8, ¶ 6.25.
215
    Dkt. No. 42 Salinas Dep. 99:16–25; pp. 121–122 (Exhibit D, Taser Report).
216
    See Dkt. No. 45.
217
    See Graham 490 U.S. at 396.
218
    See Dkt. No. 45-5 Plaintiff Dep. 49:13-19.
219
    Dkt. No. 45-5 Salinas Dep. 123:11–16; Dkt. No. 42 Solis Dep. 124:24–125:3.

36 / 39
        Case 7:16-cv-00079 Document 48 Filed on 03/08/19 in TXSD Page 37 of 39



because the case law does not establish that any violation was so clearly established that Salinas

would have fair notice that her action was objectively unreasonable.

           Numerous courts have held that where a suspect is fleeing or resisting arrest then officers

are justified in utilizing a Taser to subdue the suspect, even if the individual is only reasonably

suspected of committing a misdemeanor.220 Additionally, there is no case on point that indicates

that an officer who delivers a single Taser charge to a fleeing suspect who is only a danger to

themselves would be engaging in excessive force. Plaintiff points to no case supporting such a

finding. Indeed, the most analogous case found that the contours of the right to not use a taser

against someone for their own safety were not established in 2011.221 Based on the lack of any

case law on point, the Court must conclude that even if the tasing were to constitute excessive

force, which the Court need not now determine, Salinas did not have fair notice that it would be a

violation, and thus, is entitled to qualified immunity.

           Accordingly, the Court concludes that Salinas is entitled to qualified immunity and

Plaintiff’s excessive force claim against her is DISMISSED WITH PREJUDICE.

                                 2. Solis

           For similar reasons as those just described, Plaintiff fails to meet her burden to overcome

Solis’ assertion of qualified immunity. Plaintiff again points to no case directly on point

regarding Solis’ actions that would indicate any constitutional violation was clearly established,

nor does she provide cases demonstrating the right was beyond debate. Thus, regardless of

whether Solis’ order for Salinas to tase Plaintiff constituted excessive force, Solis is entitled to

qualified immunity.




220
      See, e.g., Cockrell, 468 F. App’x at 495; McKenny, 635 F.3d 354; Zimmerman, 657 F. App’x at 347.
221
      See Estate of Armstrong, 810 F.3d at 910.

37 / 39
      Case 7:16-cv-00079 Document 48 Filed on 03/08/19 in TXSD Page 38 of 39



            Section 1983 does not create vicarious or respondeat superior liability.222 Rather, a

plaintiff must show either the supervisor personally was involved in the constitutional violation

or that there is a “sufficient causal connection” between the supervisor’s conduct and the

constitutional violation.223 A supervisory official is held to a standard of “deliberate

indifference,” which requires proof that the supervisor “disregarded a known or obvious

consequence of his action.”224

            Here, Solis faced similar circumstances as those facing Salinas. Like Salinas, Solis had

reasonable suspicion that Plaintiff had engaged in criminal activity. The evidence presented

indicates Plaintiff had resisted Vela’s attempts to detain her, was fleeing and unresponsive to

commands, and posed a possible danger to herself.

            In these circumstances, given the case law as previously explained, Solis was not on

notice that ordering Salinas to tase Plaintiff would be objectively unreasonable, and thus, did not

display deliberate indifference to a known or obvious consequence to his action. Therefore,

regardless of whether Solis’ order constituted an excessive force violation, in the absence of any

case on the point, the Court concludes that Solis is entitled to qualified immunity and Plaintiff’s

claims against him must be DISMISSED WITH PREJUDICE.

      IV.       HOLDING

      For the foregoing reasons, the Court makes the following orders:

               Defendants’ motion for summary judgment225 is GRANTED; all Plaintiffs’ claims

                against Defendants are DISMISSED WITH PREJUDICE. Additionally, to the

222
    Monell v. New York City Dep't of Soc. Servs., 436 U.S. 658, 691 (1978); Thompkins v. Belt, 828 F.2d 298, 303-04
(5th Cir. 1987).
223
    Thompkins, 828 F.2d at 304; see also Southard v. Texas Bd. of Criminal Justice, 114 F.3d 539, 550 (5th Cir.
1997) (“The misconduct of the subordinate must be affirmatively linked to the action or inaction of the
supervisor.”).
224
    Southard, 114 F.3d at 551 (internal quotation marks omitted).
225
    Dkt. No. 42.

38 / 39
        Case 7:16-cv-00079 Document 48 Filed on 03/08/19 in TXSD Page 39 of 39



                extent that Plaintiff’s claims against Vela are at issue they are are DISMISSED

                WITH PREDJUDICE.

               To the extent that Defendants’ motions226 to dismiss remain pending upon remand to

                this Court, the motions are GRANTED on the basis of qualified immunity consistent

                with this Court’s ruling on the motion for summary judgment.

               No further claims remain in Plaintiff’s complaint and accordingly, Plaintiff’s entire

                complaint is DISMISSED WITH PREJUDICE.

               Plaintiff’s motion227 for a status conference is DENIED as moot.

               Pursuant to Rule 58, a final judgment will issue separately.

            IT IS SO ORDERED.


            DONE at McAllen, Texas, this 8th day of March, 2019.


                                                              ___________________________________
                                                              Micaela Alvarez
                                                              United States District Judge




226
      Dkt. No. 18 (motion to dismiss filed by Solis); Dkt. No. 19 (motion to dismiss filed by Salinas).
227
      Dkt. No. 47.

39 / 39
